Name: Council Regulation (EEC) No 480/86 of 25 February 1986 laying down general rules of application of the regulatory amounts applicable to trade in certain wine sector products between the Community as constituted on 31 December 1985 and Spain
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  Europe;  taxation
 Date Published: nan

 No L 54/2 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 480/86 of 25 February 1986 laying down general rules of application of the regulatory amounts applicable to trade in certain wine sector products between the Community as constituted on 31 December 1985 and Spain provided for in Article 87 of the Act, for the regulatory amount to be disregarded either wholly or in part, HAS ADOPTED THIS REGULATION : Article 1 1 . This Regulation adopts general rules for application of the mechanism for the regulatory amounts introduced in the trade of certain wine sector products between the Community as constituted on 31 December 1985 and Spain . 2 . Articles 2 to 6 shall apply to the regulatory amounts for imports from Spain into the Community as constituted on 31 December 1985 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 123 of the Act of Accession provides for a regulatory amount mechanism to be set up for trade in wine sector products between the Community as constituted on 31 December 1985 and Spain ; Whereas for table wines the regulatory amounts to be levied on the import of the products in question into the Community as constituted on 31 December 1985 offset the difference between the guide prices and those fixed for Spain ; whereas in the case of other products in the sector which are likely to disturb the market and for which a reference price is fixed , a regulatory amount may be levied in accordance with a procedure that takes into account the relationships between these products and the different types of table wine ; Whereas , according to the joint declaration annexed to the Act, for certain table wines from Spain assessed on the basis of their specific market prices and their vatting , bottling and labelling, there is to be levied a regulatory amount lower than the highest regulatory amount resulting from the difference between the respective guide prices ; Whereas the purpose of the regulatory amount is to prevent disturbance on the market of the Community as constituted on 31 December 1985 without affecting the traditional pattern of trade in the abovementioned products ; whereas , therefore , there is no need to apply the regulatory amount in cases where there is no danger of disturbance ; whereas provision should also be made for adjustment of the regulatory amount for the product in question on the basis of its market situation ; Whereas Article 123 (4) of the Act provides that a regu ­ latory amount may be fixed for the export of one or more products from the Community as constituted on 31 December 1985 to Spain ; whereas this possibility may only be used, when, for the product in question , the market trend risks calling in question the normal trade pattern ; Whereas it appears desirable , in order to prevent disturbance of trade with third countries in certain cases , that provision be made , when the refund applicable in trade between Spain and third countries is set , as Article 2 1 . For each type of table wine the regulatory amount shall , for each wine year, be equal to the difference between the guide price set for the Community as constituted on 31 December 1985 and that set for Spain . 2 . The regulatory amount referred to in paragraph 1 may be adjusted to take account of the price situation on the market in the Community as constituted on 31 December 1985 and in Spain . The price situation on the market for each type of table wine shall be assessed on the basis in particular of the representative prices determined pursuant to Article 4 of Council Regulation (EEC) No 337 /79 of 5 February 1979 on the common organization of the market in wine ( ® ), as last amended by Regulation (EEC) No 3768 / 85 (2). (') OJ No L 54 , 5 . 3 . 1979 , p. 1 . O OJ No L 362 , 31 . 12 . 1985 , p. 8 . 1.3.86 Official Journal of the European Communities No L 54/3 3 . The regulatory amount for certain table wines shall be adjusted taking into consideration, in particular, their specific prices on the production market and the type of vatting, bottling and labelling to which they are subjected . The regulatory amount for these wines shall be set at a level below the highest regulatory amount for the type of table wine in question . (b) The regulatory amount for rectified concentrated grape must, referred to in point 5a of Annex II to Regulation (EEC) No 337/79 shall be derived from the regulatory amount applicable to table wines of type A I and shall be calculated on the basis of the concentration relationships . 3 . The regulatory amount for wine fortified for distillation , as defined by Additional Note 4 (b) to Chapter 22 of the Common Customs Tariff, shall be 60 % of the regulatory amount applicable to table wines of A I and R I respectively. 4 . The regulatory amount for liqueur wines with no 'appellation of origin', shall be that applicable to table wines of type A I and R I and shall be calculated on the basis of an alcoholic strength of 12 % vol . Article 3 Should there be a risk of disturbance to the market in the Community as constituted on 31 December 1985 , a regulatory amount may be set for certain 'appellation of origin' wines and for the products covered by Article 5 . Article 4 The regulatory amount for 'appellation of origin' wines as referred to in Article 3 shall be set at a percentage to be determined of the regulatory amount set for table wines of type A I. This amount shall be differentiated by 'appellation of origin ' on the basis in particular of the trend in prices and the risk of disturbance . Article 6 1 . The regulatory amounts set pursuant to Articles 2 , 4 and 5 shall be adjusted taking into account, in particular, the trend and features of trade compared with the traditional pattern and with the risk of disturbance . 2 . The regulatory amounts set pursuant to Articles 2 , 4 and 5 shall not exceed the maximum level set by Article 123 ( 3) of the Act of Accession . Article 7 Should , for one or more of the products referred to in Articles 2 , 4 and 5 , the market trend of the Community as constituted on 31 December 1985 or that of the Spanish market risk calling into question the normal pattern of trade of that product or those products between the Community and Spain , a decision may be made to set a regulatory amount to be granted on export from the Community as constituted on 31 December 1985 to Spain . This grant shall be adjusted so as to avoid causing a disturbance on the Spanish market for the product in question . Article 8 Regulatory amounts shall be levied or granted by whichever of the two Member States concerned, whose guide price level used to determine the regulatory amounts is the higher. Article 5 1 . The regulatory amount for :  new wines still in fermentation,  grape juice , (including grape must), unfermented, not containing spirits , whether or not containing added sugar falling under subheadings 20.07 A I and B I of the Common Customs Tariff,  partially fermented grape must, including products other than grape must with fermentation arrested by the addition of alcohol as defined by Additional Note 4 (a) to Chapter 22 of the Common Customs Tariff, shall be equal to the regulatory amount applicable to table wines of types A I and R I respectively. 2 . (a) The regulatory amount for :  concentrated grape must,  concentrated grape juice as referred to in points 5 and 7 of Annex II to Regulation (EEC) No 337/79 shall be derived from the regulatory amount applicable to table wines of type A I and R I and shall be calculated on the basis of the concentration relationships . Article 9 1 . The regulatory amount applicable shall be that in force at the time of acceptance of the export declaration . No L 54/4 Official Journal of the European Communities 1.3.86 2 . However, an arrangement whereby regulatory amounts can be fixed in advance may be introduced should this prove necessary . Article 10 Regulatory amounts referred to in Articles 2 and 5 applicable in trade between Spain and third countries shall be deducted from the export refund . However, in order to prevent a risk of disturbance to trade or if the market situation so requires , it may be decided that the regulatory amount should be wholly or partly dis ­ regarded . Article 11 Detailed rules for the application of this Regulation, and in particular the introduction of regulatory amounts referred to in Article 123 (2 ) (b) and (4) of the Act of Accession on the setting of the levels referred to in Articles 2 , 4 , 5 and 7 of this Regulation , shall be adopted by the procedure provided for in Article 67 of Regu ­ lation (EEC) No 337/79 . Article 12 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS